Citation Nr: 0118478	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right below-the-knee amputation.

2.   Entitlement to service connection for a left foot 
disability, to include as secondary to the service-connected 
right below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The veteran in December 2000 requested a teleconference 
hearing before the Board, but he withdrew that request by 
correspondence from March 2001.


REMAND

As a preliminary matter, the Board notes that the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claims for service connection for left knee 
and foot disorders.  See 38 U.S.C.A. § 5107(a) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The duty to 
assist the veteran includes securing medical records 
identified by the veteran, as well as conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992). 

In this case, the veteran contends that left knee and foot 
disorders are the result of his service-connected below-the-
knee right leg amputation.  The only medical evidence 
pertaining to the claims currently of record is an outpatient 
treatment record from June 2000.  According to that record, 
the examiner indicated that he could "comfortably say that 
the [below-the-knee] amputation on the right side with a 
prosthesis will alter [the veteran's] gait.  Any changes 
(amputations) will alter the way a person walks.  I cannot 
say that the arthritic changes in the first MPJ left foot is 
directly correlated with the amputation.  There is no 
question that when the contralateral leg is amputated, there 
is more stress on the unaffected side.  I feel that the 
stress of having the amputation will take its toll on his 
left side, but I cannot definitely say that it is the cause.  
Long term, the left side will be affected to some degree, but 
it is difficult to quantify how much as genetically, some of 
the changes may have happened irregardless of the 
[amputation]."

The RO denied the claims as not well grounded on the basis 
that the veteran had not submitted competent medical evidence 
of a nexus between the claimed conditions and active duty 
service.  The record reflects that the veteran has not been 
afforded a VA examination to assist him in the development of 
his case, and such examination(s) addressing the disabilities 
at issue are thus necessary for compliance with the Veterans 
Claims Assistance Act of 2000.  The record does contain the 
aforementioned VA outpatient treatment record, but this does 
not appear sufficient to address the merits of the service 
connection claims.  The representative has asked that the 
appeal be remanded.

Additionally, the Board notes that the veteran's service 
connection claims were denied in the July 2000 rating 
decision as being not well grounded.  Among other things, The 
Veterans Claims Assistance Act of 2000 eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  


Accordingly, the service connection claims must be remanded 
to the RO for the following development:

1.  After obtaining any appropriate 
medical waiver(s), the RO should 
associate pertinent medical documents 
regarding the left knee and foot 
conditions with the record.

2.  The RO should afford the veteran 
appropriate VA examination(s) to 
determine the etiology, nature, and 
extent of left knee and leg conditions.  
The veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination and to indicate in 
writing that the claims file has been 
reviewed.  All necessary tests and 
studies should be performed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any left lower extremity diagnosis 
rendered is etiologically related (i.e. 
caused or aggravated) to the service-
connected right below-the-knee 
amputation.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for appropriate corrective 
action. 

4.  After completion of the above 
development, the RO should again 
adjudicate on the merits the veteran's 
claims of entitlement to service 
connection for a left knee and foot 
condition.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




